         Case 1:17-cv-01580-LGS Document 230 Filed 01/21/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

                                                            )
                                                            )        CASE NO. 1:17-CV-1580
         IN RE CHICAGO BRIDGE & IRON                        )
      COMPANY N.V. SECURITIES LITIGATION                    )           Hon. Lorna Schofield
                                                            )
                                                            )

            NOTICE OF BANKRUPTCY OF RELATED PARTY TO
      CORPORATE DEFENDANT CHICAGO BRIDGE & IRON COMPANY N.V.

         Lead Plaintiff ALSAR Ltd. Partnership and additional Plaintiffs Iron Workers Local 40,

361, & 417 – Union Security Funds and Iron Workers Local 580 – Joint Funds (collectively,

“Plaintiffs”), individually and on behalf of all other persons similarly situated, by their

undersigned attorneys and by this notice hereby inform the Court that McDermott International,

Inc., which acquired the assets of Chicago Bridge & Iron Company N.V., the corporate defendant

in this litigation, has announced that it will file today a prepackaged petition for bankruptcy

protection under Chapter 11 in the United States Bankruptcy Court for the Southern District of

Texas. A copy of the announcement is attached hereto as Exhibit 1.

         Plaintiffs understand that no petition has been filed, and do not anticipate that a petition

for bankruptcy will be filed, on behalf of the corporate defendant here, Chicago Bridge & Iron

Company N.V. The automatic stay under bankruptcy law applicable to the filing debtor does not

extend to related or even subsidiary entities. Manson v. Richard Friedberg & Oldstone Ventures,

LLC, 2013 U.S. Dist. LEXIS 83488, at *8 (S.D.N.Y. May 11, 2013) (refusing to extend automatic

stay to LLC wholly owned by debtor and “conclud[ing] that the automatic stay provision of the

bankruptcy code does not operate to stay this action except as to the Debtor Defendants”).

Accordingly, Plaintiffs do not believe that even the corporate defendant here is subject to a stay.



                                                  1
       Case 1:17-cv-01580-LGS Document 230 Filed 01/21/20 Page 2 of 3




       The individual defendants (Phillip Asherman, Ronald Ballschmiede, and Westley

Stockton) certainly are not subject to any bankruptcy stay. “[B]y the plain language of the

bankruptcy code, an automatic stay only applies to a ‘proceeding against the debtor.’ §

362(a)(1). As such, the automatic stay provisions do not apply to proceedings against non-

bankrupt co-defendants absent unusual circumstances….” Id. In class action securities

litigations, courts routinely continue claims against non-bankrupt co-defendants even if claims

against one or more defendants are stayed. See, e.g., N.J. Carpenters Health Fund v. Royal Bank

of Scot. Grp., PLC, 564 B.R. 192, 194 (S.D.N.Y. 2016) (refusing to extend stay to non-bankrupt

co-defendants); In re Globalstar Sec. Litig., 2004 U.S. Dist. LEXIS 24164, at *17 (S.D.N.Y.

Dec. 1, 2004) (certifying class to proceed against individual defendant over objection that

proceeding would violate automatic stay from bankruptcies of corporate defendants).


 DATED: January 21, 2020                           KAHN SWICK & FOTI, LLC

                                                   /s/ Kim E. Miller
                                                   Kim E. Miller
                                                   250 Park Avenue, Suite 2040
                                                   New York, NY 10177
                                                   Telephone: (212) 696-3730
                                                   Facsimile: (504) 455-1498
                                                   Email: kim.miller@ksfcounsel.com
                                                   Counsel for Lead Plaintiff ALSAR Ltd.
                                                   Partnership and Lead Counsel for the Class

                                                   POMERANTZ LLP
                                                   Joshua B. Silverman
                                                   10 South La Salle St., Suite
                                                   3505 Chicago, IL 60603
                                                   Telephone: (312) 377-1181

                                                    Counsel for Additional Plaintiffs Iron
                                                    Workers Local 40, 361 & 417 – Union
                                                    Security Funds and Iron Workers Local
                                                    580
                                                  – Joint Funds

                                              2
        Case 1:17-cv-01580-LGS Document 230 Filed 01/21/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I, Kim E. Miller, hereby certify that on January 21, 2020, a true and correct copy of this

document was served via e-mail on counsel of record.

                                                     /s/ Kim E. Miller
                                                     Kim E. Miller
